Citation Nr: 1526858	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for right hip bursitis.

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for left hip disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, generalized anxiety disorder, and nightmares.

6.  Entitlement to an increased rating for scars, residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1972 to March 1974, and in the United States Navy from December 1979 to May 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an April 2012 rating decision, the RO, inter alia, increased the Veteran's rating to 10 percent for scars, residuals of an appendectomy, effective August 24, 2010, and declined to reopen the Veteran's claim for service connection for right hip bursitis.  In June 2012, the Veteran filed a general Notice of Disagreement (NOD), with the April 2012 rating decision.  In October 2012, the RO sent a letter to the Veteran requesting that she specify what issues decided in the April 2012 rating decision she intended to appeal.  In November 2012, the Veteran responded by indicating her intent to appeal the 10 percent rating assigned for scars, residuals of an appendectomy.  In November 2012, the Veteran also filed a separate NOD indicating her intent to appeal the RO decision not to reopen her claim for service connection for right hip bursitis.

In an October 2012 rating decision, the RO declined to reopen the Veteran's claim for service connection for bladder cancer, denied the Veteran's claims for entitlement to service connection for nightmares, and denied entitlement to service connection for a left hip condition.  In November 2012, the Veteran filed a NOD with respect to those issues.

In February 2013, the RO issued a Statement of the Case (SOC) with respect to each of the issues.  In May 2013, the Veteran filed a substantive appeal as to each of the issues listed on the SOC.

With regard to the characterization of the Veteran's claim for a left hip disorder, the Board notes that the RO has characterized the issue on appeal as entitlement to service connection for left hip bursitis.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for a left hip disorder.

With regard to the characterization of the Veteran's claim for an acquired psychiatric disorder, the Board notes that the RO characterized the Veteran's claims as entitlement to service connection for nightmares and entitlement to service connection for depression.  However, in light of the Veteran's VA treatment records, the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, generalized anxiety disorder, and nightmares, so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's claims file including the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of all the available evidence.  Thus, any future consideration of the Veteran's claim should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, and entitlement to an increased rating in excess of 10 percent for scars, residuals of an appendectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in November 2001, the RO denied the Veteran's claim of entitlement to service connection for right hip bursitis.  The Veteran did not express timely disagreement with that decision or submit new and material evidence within one year, and the decision became final.

2.  Evidence added to the record since the final November 2001 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right hip bursitis.

3.  In a final decision issued in January 2009, the RO denied the Veteran's claim of entitlement to service connection for bladder cancer.

4.  Evidence added to the record since the final denial in January 2009 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bladder cancer.

5.  Bladder cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

6.  At no time during, or prior to, the pendency of the claim does the evidence show that the Veteran has a current diagnosis of a left hip disorder, or persistent or recurrent symptoms of such a disorder.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied the Veteran's claim of entitlement to service connection for right hip bursitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right hip bursitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The January 2009 rating decision that denied the Veteran's claim of entitlement to service connection for bladder cancer is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for bladder cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)

5.  Bladder cancer was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2014).

6.  A left hip disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  With regard to the Veteran's claims for service connection for right hip bursitis and bladder cancer decided herein, in October 2010, the RO sent a letter to the Veteran, prior to the initial unfavorable decision issued in April 2012 and October 2012, respectively, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The letter also advised the Veteran that her claim for service connection for right hip bursitis had been denied in November 2001, and that her claim service connection for bladder cancer had been denied in January 2009.  Further this letter advised the Veteran that her claim for right hip bursitis was previously denied because there was no evidence showing that her pre-existing condition was permanently worsened as a result of service, and that her claim for bladder cancer was previously denied because there was no evidence linking bladder cancer to military service.

With regard to the Veteran's claim for service connection for a left hip disorder, a June 2012 letter, sent prior to initial unfavorable decision issued in October 2012, advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In addition, the Veteran was afforded a VA examination addressing the nature and etiology of her bladder cancer in September 2012.  The examiner's opinion provides clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, neither the Veteran nor her representative have maintained that the VA examination was inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

With regard to the Veteran's claim for right hip bursitis, the Board notes that the Veteran has not been provided with a VA examination in connection with her claim; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the time and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 U.S.C.A. § 3.159(c)(1), (2), and (3).  Such assistance includes obtaining service record, records in the custody of Federal agencies, and private records adequately identified by the claim; however, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for right hip bursitis is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with her claim.

With regard to the Veteran's claim for a left hip disorder, the Board notes that no examination was conducted in this case nor is one warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination and/or opinion is not necessary as the Veteran does not have a current diagnosis related to her left hip, and there are no lay or clinical reports or documentation of symptoms indicative of a current left hip disorder.  The medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.  Moreover, the Veteran has provided no specific argument in support of her claim.  Finally, there are no complaints or notations referring to a left hip injury in the Veteran's service treatment records.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability, and because there is no evidence of an in-service event or injury, the Board finds that an examination is not warranted.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.




II.  Analysis

A.  Pertinent Rules and Regulations for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

B.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  Right Hip Bursitis

The Veteran's claim for service connection for right hip bursitis was denied on the merits in a November 2001 rating decision.  Specifically, the RO denied service connection because the evidence showed that the Veteran's right hip bursitis pre-existed service, and there was nothing in the record showing that the Veteran's right hip bursitis was aggravated beyond its natural progress because of service.  Additionally, the RO determined that there was no evidence in the Veteran's treatment records that demonstrated a chronic disability.  The evidence before the RO at the time of the November 2001 rating decision included the Veteran's service treatment records, private treatment records, and an August 2001 VA examination.

The Veteran was notified of the decision and her appellate rights in November 2001.  In December 2001, she entered a NOD with that decision, and a statement of the case was issued in June 2002.  However, the Veteran did not file a substantive appeal.  No further communication regarding her claim for right hip bursitis was received until August 2010, when VA received her petition to reopen such claim.  Therefore, the November 2001 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for right hip bursitis, such regulation is inapplicable as no evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Likewise, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record when the November 2001 rating decision was issued.

Evidence added to the record since the November 2001 rating decision includes the Veteran's lay statements, VA treatment records, and private treatment records.  However, the Board finds that such evidence is either cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right hip bursitis.

The Board again notes that the Veteran's claim was denied in November 2001 because the Veteran had not submitted evidence showing that her pre-existing bursitis was permanently aggravated beyond its natural progression due to her military service.  Additionally, there was no evidence of record showing that the Veteran suffered from a chronic right hip disability.  The Board finds that the newly received evidence likewise fails to demonstrate that her right pre-existing hip bursitis was aggravated by her military.  More significantly, while the Veteran's VA treatment records note bursitis in the Veteran's patient health history, see Primary Care Team Note, December 2010, which was provided by the Veteran, neither the Veteran's VA treatment records or private treatment records contain any mention of a chronic right hip disorder, disability, or symptoms associated with the Veteran's right hip, let alone a diagnosis of right hip bursitis.

With regard to the Veteran's statements, the Board finds that the Veteran does not raise any new arguments relating to her alleged right hip bursitis to her military service, or how military service aggravated the condition beyond its natural progression.  Instead, she merely reiterates her request for service connection and her contention that it was related to service.  Such statements are duplicative of those made in connection with her prior claim.

Therefore, the Board finds that the newly received evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim.  Consequently, new and material evidence has not been received to reopen her claim of service connection for right hip bursitis, and the Veteran's appeal, as to that issue, must be denied.

2.  Bladder Cancer

The Veteran's claim for bladder cancer was denied in a January 2009 rating decision.  In that claim, the Veteran claimed service connection on a direct basis, as well as on a secondary basis, arguing that her bladder cancer developed as a result of infectious hepatitis she contracted while in service.  Specifically, the RO determined that the Veteran's service treatment records did not contain a diagnosis of bladder cancer while the Veteran was in service; that there was no indication that her bladder cancer was related to service, including the infectious hepatitis contracted in October 1973; and that there was no medical evidence indicating that the Veteran suffered from bladder cancer.  The Board notes that the Veteran had previously filed a claim for service connection for residuals of infectious hepatitis, but that claim was denied.  At the time of the January 2009 rating decision, the only evidence of record was the Veteran's service treatment records, as well as her lay statements made in connection with her claim.

The Veteran was notified of the decision and her appellate rights in January 2009.    However, she did not enter a notice of disagreement with that decision.  No further communication regarding her claim for bladder cancer was received until August 2010, when VA received her petition to reopen such claim.  Therefore, the January 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for bladder cancer, such regulation is inapplicable as no evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Additionally, 38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record when the January 2009 rating decision was issued.

Evidence added to the record since the January 2009 rating decision includes the Veteran's lay statements, VA treatment records, private treatment records, and a September 2012 VA examination.  The Veteran's VA treatment records and private treatment records clearly indicate ongoing treatment for bladder cancer.  Additionally, the September 2012 VA examination addresses the etiology of the Veteran's bladder cancer.

The Board finds that such evidence is new because it was not before the RO at the time of the January 2009.  Furthermore, the Board finds that such evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bladder cancer, namely a present diagnosis.  Thus, the Board finds that the evidence submitted is both new and material, and that the Veteran's claim is reopened.

C.  Service Connection

1.  Bladder Cancer

In addition to the requirements for service connection noted above, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease, such as malignant tumors, shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to whether presumptive service connection is warranted, the Board notes that bladder cancer was not diagnosed service or within the one year presumption period.  In fact, bladder cancer was not diagnosed until more than twenty years after discharge.  Thus, the one year presumption does not apply.  Additionally, because the Veteran was not diagnosed with bladder cancer until April 2007, there is no evidence of continuity of symptomatology so as to warrant presumptive service connection.

The Veteran contends that her bladder cancer is directly related to her military service.  Specifically, she claims that her bladder is cancer is a result of the infectious hepatitis contracted while in service.  See Veteran's Informal Claim, August 2010.  The Board notes that the Veteran previously filed a claim for service connection for the residuals of the infectious hepatitis contracted during service, and was denied on the merits in January 2001.

The Veteran's VA treatment records and private treatment records show that she has received ongoing treatment for bladder cancer since April 2007.  Additionally, her service treatment records show that she was diagnosed and treated for infectious hepatitis in October 1973.  The Veteran's service treatment records are silent for any diagnosis of bladder cancer.

In connection with her claim to reopen, the Veteran was afforded a VA examination to address the nature and etiology of her bladder cancer in September 2012.  The examiner diagnosed the Veteran with urinary bladder cancer.  The Veteran stated that, after experiencing some bleeding, she went to the doctor and was diagnosed with transitional cell carcinoma of the bladder.  She also stated that she has had multiple lesions removed.   After examination of the Veteran and a review of the her claims file, the examiner opined that the her bladder cancer was less likely than not proximately due to or the result of her military service, to include the infectious hepatitis diagnosed in October 1973.  The examiner reasoned there was no credible medical link between hepatitis of any kind as the cause of urinary bladder cancer.  The examiner also stated that the Veteran's post-service treatment records from 1993 to 2000 were silent for any diagnosis, treatment, or other findings of residuals of infectious hepatitis.  Additionally, the examiner pointed to the August 2001 VA examination conducted in connection with the Veteran's claim for service connection for residuals of infectious hepatitis which found no residuals of infectious hepatitis.

The Board finds that the September 2012 is entitled to great probative weight, as it was based a complete examination of the Veteran, full consideration of the Veteran's medical history and assertions, and supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record that links the Veteran's bladder to her military service, including infectious hepatitis.  Furthermore, neither the Veteran nor her representative have presented or identified that any such supporting evidence or opinion exists.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  However, as for any direct assertion by the Veteran that there exists a medical relationship between her bladder cancer and her military service, the Board finds that such assertions are not persuasive evidence in support of the claim.  The question of the medical etiology of the Veteran's bladder cancer is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific question of the etiology of the Veteran's bladder cancer is complex in nature and falls outside the realm of the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran and her representative are not shown to be other than laypersons without the appropriate training and expertise,  neither is competent to render a probative opinion on the issue at hand.  Id.  Thus, the lay assertions have no probative value.

Therefore, based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bladder cancer is causally or etiologically related to any disease, injury, or incident in service, to include the infectious hepatitis diagnosed in October 1973.  While the Board has considered the applicability of the benefit-of-the-doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, the doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)
2.  Left Hip Disorder

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, supra.

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses related to her left hip.  Furthermore, the Veteran's April 1984 discharge examination found her musculoskeletal system to be normal.

Post-service treatment records are negative for complaints, treatments, or diagnoses related to the Veteran's left hip.  In fact, the only mention of any condition related to the Veteran's left hip has been her own lay statements.  For example, in connection with her claim, she stated that she has to take over-the-counter medication to deal with the pain associated with her hips and characterized her condition as bursitis.  See Statement in Support of Claim, September 2010.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a left hip disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.

In this regard, the Board notes that the Veteran is competent to report her own symptoms or matters within her personal knowledge.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, supra.   Specifically, the diagnosis of a left hip disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include imaging tests.  In the instant case, there is no suggestion that the Veteran has had any medical training as she reported working in Medicaid department for the State of Texas.  See Psychiatry Outpatient Note, July 2012.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a left hip disorder, the lay assertions in this regard have no probative value.  Jandreau, supra, at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a left hip disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having not been received, the claim for service connection for right hip bursitis is not reopened, and the appeal of that issue is denied.

New and material evidence having been received, the claim for entitlement to service connection for bladder cancer is reopened.

Entitlement to service connection for bladder cancer is denied.

Entitlement to service connection for a left hip disorder is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder and her claim for an increased rating for scars, residuals of an appendectomy, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran alleges that she suffers from an acquired psychiatric disorder as a result of her service.  Specifically, she alleges that she has developed a number of psychiatric problems as a result of the medical treatment she received while in service, including an appendectomy in 1983 and the removal of an intrauterine device in 1980.  The Veteran's post-service treatment records reflect diagnoses of posttraumatic stress disorder, depression, generalized anxiety disorder, and nightmares.  A July 2012 VA treatment note indicated that the Veteran suffered from PTSD related to events associated with medical providers.  See Psychiatry Outpatient Note, July 2012.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  In light of the foregoing evidence, the Board finds that such an examination be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

With regard to the Veteran's claim for an increased rating, the Board notes that the most recent VA examination to address the current nature and severity of the Veteran's scars, residuals of an appendectomy, was performed in January 2012, more than three years ago.  Since that time, the Veteran has claimed that her condition is worse than that reflected in the January 2012 VA examination. See Notice of Disagreement, November 2012; Statement of Accredited Representative in Appealed Case, March 2014.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran has also asserted that her condition has worsened since the previous VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for scars, residuals of an appendectomy.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana.  Such records dated through October 2012 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the receipt of any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s).  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed acquired psychiatric disorder.  The examiner should identify all such disorders that have been present at any time since August 2010. 

b)  If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying its PTSD diagnosis and comment upon the link between the current symptomatology; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressor(s). 

c)  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, her honorable active duty service.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After the receipt of any outstanding records, schedule the Veteran for a VA examination to determine the current nature and severity of her scars, residuals of an appendectomy.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. The examiner should determine the current level of impairment of the Veteran's scars, residuals of an appendectomy.

The examiner must measure the accurate size of the scars and indicate whether the scars are painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to address whether there are any disabling effects caused by the Veteran's service-connected scars.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received after the February 2013 statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

	

(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


